 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KIMBERLY LYNN WILBURN,                            No. 2:18-CV-0994-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On August 22,

20   2018, the court granted plaintiff’s motion for leave to proceed in forma pauperis. That order

21   required plaintiff to submit to the United States Marshal, within 15 days of the date of service of

22   the order, a completed summons and copies of the complaint, and file a statement with the court

23   that said documents have been submitted. Plaintiff was warned that failure to comply may result

24   in dismissal of this action for lack of prosecution and failure to comply with court rules and

25   orders. See Local Rule 110. As of September 18, 2018, plaintiff had not complied and the court

26   directed plaintiff to show cause within 30 days why the action should not be dismissed. On

27   October 25, 2018, the court extended the deadline to respond to the court’s September 18, 2018,

28   order to show cause to 30 days from the date of the order. More than 30 days have elapsed and
                                                        1
 1   plaintiff has neither responded to the court’s order to show cause nor submitted the required

 2   service documents as originally directed.

 3                    In light of plaintiff’s non-compliance, the court issued findings and

 4   recommendations on January 17, 2019, for dismissal of this action for lack of prosecution. In

 5   response, plaintiff now seeks additional time to submit the required documents to the United

 6   States Marshal. In the interest of justice, the court will grant plaintiff one additional extension of

 7   time to comply. Plaintiff is cautioned, however, continued non-compliance will result in the

 8   January 17, 2019, findings and recommendations being submitted to the District Judge for final

 9   consideration.

10                    Accordingly, IT IS HEREBY ORDERED that, within 30 days of the date of this

11   order, plaintiff shall submit the documents described in the court’s August 22, 2018, scheduling

12   order to the United States Marshal and file notice with the court that the necessary documents

13   have been submitted.

14

15   Dated: February 14, 2019
                                                             ____________________________________
16                                                           DENNIS M. COTA
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         2
